DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mukherjee; Rajat P. et al. US-PGPUB 20080240439 A1 

Regarding claim 1. Mukherjee teaches A method performed by a base station in a wireless communication system, the method comprising: 
receiving, from a terminal, a capability related message including first information indicating that the terminal supports a continuation for a robust header compression (ROHC) context; ([0104], The WTRU has preference or capability information that indicates whether the WTRU would prefer (is capable) of reverting to the old (security or ROHC) context, or would prefer to re-initialize the context during failure scenarios.  Such preference or capability may be exchanged during a prior initial exchange, or may be indicated in any message);
determining whether the ROHC context for a bearer among a plurality of bearers associated with the terminal is continued based on the first information; ([0107] the WTRU may indicate in that message (or beforehand during WTRU capability negotiations) whether it can continue with the old context or it would want to re-initialize it (or refresh it). The eNB (or network) will attempt to retrieve/recover the UE's old context from the network (e.g. from the source eNB or target eNB), and will send a message (e.g. a cell update confirm message) to the WTRU with an indication of whether the WTRU can continue with the old context or should re-initialize it.) and 
transmitting, to the terminal, a radio resource control (RRC) message including second information indicating that the ROHC context for the bearer is continued, in case that the ROHC context for the bearer is continued. ([0075] The HO Command 921 includes an indication to the WTRU 610 on whether ROHC context transfer to the target eNB 630 has been successfully achieved or not )

Regarding claim 3. Mukherjee teaches The method of claim 1, wherein the second information is not included in the RRC message, ([0075] Such an indication may either be explicit, or may be implied from the existence (or nonexistence) of other information.) in case that the ROHC context for the bearer is not continued.  (Ibid. The WTRU 610 checks the indication included in the HO Command 921… else, it re-initializes the ROHC context.) 

Regarding claim 4. Mukherjee teaches The method of claim 3, wherein the ROHC context for the bearer is reset, in case that the ROHC context for the bearer is not continued.  ([0075] The WTRU 610 checks the indication included in the HO Command 921… else, it re-initializes the ROHC context.) 

Regarding claim 6. Mukherjee teaches A method performed by a terminal in a wireless communication system, the method comprising: 
transmitting, to a base station, a capability related message including first information indicating that the terminal supports a continuation for a robust header compression (ROHC) context; ([0104], The WTRU has preference or capability information that indicates whether the WTRU would prefer (is capable) of reverting to the old (security or ROHC) context, or would prefer to re-initialize the context during failure scenarios.  Such preference or capability may be exchanged during a prior initial exchange, or may be indicated in any message);
receiving, from the base station, a radio resource control (RRC) message associated with a configuration; ([0075] The HO Command 921 includes an indication to the WTRU 610 on whether ROHC context transfer to the target eNB 630 has been successfully achieved or not )
identifying whether the RRC message includes second information indicating that the ROHC context for a bearer among a plurality of bearers associated with the terminal; ([0107] the WTRU may indicate in that message (or beforehand during WTRU capability negotiations) whether it can continue with the old context or it would want to re-initialize it (or refresh it). The eNB (or network) will attempt to retrieve/recover the UE's old context from the network (e.g. from the source eNB or target eNB), and will send a message (e.g. a cell update confirm message) to the WTRU with an indication of whether the WTRU can continue with the old context or should re-initialize it.) and 
continuing the ROHC context for the bearer, in case that the RRC message includes the second information.  (Id. The eNB (or network) will attempt to retrieve/recover the UE's old context from the network (e.g. from the source eNB or target eNB),) 

Regarding claim 8. Mukherjee teaches The method of claim 6, wherein the ROHC context for the bearer is not continued, ([0075] The WTRU 610 checks the indication included in the HO Command 921… else, it re-initializes the ROHC context.) 
in case that the RRC message does not include the second information. ([0075] Such an indication may either be explicit, or may be implied from the existence (or nonexistence))

Regarding claim 9. Mukherjee teaches The method of claim 8, wherein the ROHC context for the bearer is reset, in case that the RRC message does not include the second information. ([0075] The WTRU 610 checks the indication included in the HO Command 921… else, it re-initializes the ROHC context.) 

Regarding claims 11, 13 and 14, Mukherjee teaches A terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to: (Fig. 12, eNode-B 620, receiver 1226, transmitter 1227 and processor 1225) configured to perform the method in claims 1, 3 and 4.  They are rejected for the same reasons as above. .

Regarding claims 16, 18 and 19, Mukherjee teaches A base station in a wireless communication system, the base station comprising: a transceiver; and a controller (Fig. 12, WTRU 610, receiver 1216, transmitter 1217 and processor 1215) configured to perform the method in claims 6, 8 and 9.  They are rejected for the same reasons as above. .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2, 7, 12, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukherjee as applied to claim 1 above, and further in view of Peisa; Janne et al. US PGPUB 20120178456 A1.
Regarding claim 2. Mukherjee teaches The method of claim 1, but it does not teach wherein third information indicating a full configuration is not included in the RRC message, in case that the ROHC context for the bearer is continued.
However, Peisa  teaches 
wherein third information indicating a full configuration is not included ([0054] The value of the second field may be presence or non-presence of a flag, wherein the flag may be a fullConfig flag.) in the RRC message, ([0051] As illustrated in FIG. 4, a HO request message is received 401 from the source base station comprising at least a first field of an information element associated with a first functionality, e.g. an RRC functionality) in case that the ROHC context for the bearer is continued.  ([0053] The presence/non-presence or a value of the second field is indicative of how to manage a configured first functionality associated with an optional first field) 
in order to improve compatibilities between BS and UE on different release of LTE standard by including a fullConfig flag in HO command.  ([0019]) 
Mukherjee and Peisa are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Mukerjee with the technique of fullConfig flag in order to improve compatibilities between BS and UE on different release of LTE standard by including a fullConfig flag in HO command.

Regarding claim 7. Mukherjee teaches The method of claim 6, but it does not teach wherein third information indicating a full configuration is not included in the RRC message, in case that the RRC message includes the second information.
However, Peisa  teaches 
wherein third information indicating a full configuration is not included ([0054] The value of the second field may be presence or non-presence of a flag, wherein the flag may be a fullConfig flag.) in the RRC message, ([0051] As illustrated in FIG. 4, a HO request message is received 401 from the source base station comprising at least a first field of an information element associated with a first functionality, e.g. an RRC functionality) in case that the ROHC context for the bearer is continued.  ([0053] The presence/non-presence or a value of the second field is indicative of how to manage a configured first functionality associated with an optional first field) 
in order to improve compatibilities between BS and UE on different release of LTE standard by including a fullConfig flag in HO command.  ([0019]) 
Mukherjee and Peisa are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Mukerjee with the technique of fullConfig flag in order to improve compatibilities between BS and UE on different release of LTE standard by including a fullConfig flag in HO command.

Regarding claim 12. Mukherjee and Peisa teaches The base station of claim 11 performing the method in claim 2.  It is rejected for the same reasons. 

Regarding claim 17. Mukherjee and Peisa teaches The terminal of claim 16 performing the method in claim 7.  It is rejected for the same reasons. 

Claims 5, 10, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukherjee as applied to claim 1 above, and further in view of Lee; Jiwoong et al. US PGPUB 20110158166 A1.
Regarding claim 5. Mukherjee teaches The method of claim 4, but it does not teach further comprising: transmitting, to the terminal, an initialization and refresh (IR) packet, in case that the ROHC context for the bearer is not continued. 
However, Lee teaches 
transmitting, to the terminal, an initialization and refresh (IR) packet, in case that the ROHC context for the bearer is not continued. ([0057] RoHC applying component 206 can refresh a RoHC context by determining not to apply RoHC (e.g., based at least in part on detecting addition or removal of a field), and transmitting component 208 can send initialization and refresh packets to the disparate communications apparatus)
 in order to increased data throughput by allowing more compact relay packet headers ([0007]) 
Mukherjee and Lee are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Mukherjee with the technique of initialization of RoHC using IR packets in order to increased data throughput by allowing more compact relay packet headers.

Regarding claim 10. Mukherjee teaches The method of claim 9, but it does not teach further comprising: receiving, from the base station, an initialization and refresh (IR) packet, in case that the RRC message does not include the second information.
However, Lee teaches 
receiving, from the base station, an initialization and refresh (IR) packet, in case that the RRC message does not include the second information. ([0057] RoHC applying component 206 can refresh a RoHC context by determining not to apply RoHC (e.g., based at least in part on detecting addition or removal of a field), and transmitting component 208 can send initialization and refresh packets to the disparate communications apparatus)
 in order to increased data throughput by allowing more compact relay packet headers ([0007]) 
Mukherjee and Lee are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Mukherjee with the technique of initialization of RoHC using IR packets in order to increased data throughput by allowing more compact relay packet headers.

Regarding claim 15. Mukherjee and Lee teaches The base station of claim 11 performing the method in claim 5.  It is rejected for the same reason. 

Regarding claim 20. Mukherjee and Lee teaches The terminal of claim 19 performing the method in claim 10.  It is rejected for the same reason. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468


/ZHAOHUI YANG/
Examiner, Art Unit 2468


/KHALED M KASSIM/               Primary Examiner, Art Unit 2468